Name: Commission Regulation (EC) No 1591/2000of 10 July 2000 amending Annexes II, III, V, VII, VIII and IX to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  trade policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32000R1591Commission Regulation (EC) No 1591/2000of 10 July 2000 amending Annexes II, III, V, VII, VIII and IX to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries Official Journal L 186 , 25/07/2000 P. 0001 - 0042Commission Regulation (EC) No 1591/2000of 10 July 2000amending Annexes II, III, V, VII, VIII and IX to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 1072/99(2), and in particular Article 19 thereof,Whereas:(1) The Council has decided, by its Decision of 21 December 1999(3), to apply on a provisional basis the Agreements in the form of Exchanges of Letters between the European Community and certain third States (Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan and Uzbekistan) on trade in textile products.(2) The Council has decided, by its Decision of 21 December 1999(4), to apply on a provisional basis the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products.(3) The Council has decided, by its Decision of 21 December 1999(5), to apply on a provisional basis the Agreement in the form of an Exchange of Letters between the European Community and the Ukraine amending the Agreement between the European Community and Ukraine on trade in textile products.(4) The Council has decided, by its Decision of 21 December 1999(6), to apply on a provisional basis the Agreement in the form of en Exchange of Letters amending the Agreements between the European Community and the People's Republic of China on trade in textile products.(5) The Council has decided, by its Decision of 21 December 1999(7), to apply on a provisional basis the Agreement between the European Community and the Former Yugoslav Republic of Macedonia on trade in textile products.(6) The Council has decided, by its Decision of 21 December 1999(8), to apply on a provisional basis the Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products.(7) The Council has decided, by its Decision of 13 September 1999(9), to apply on a provisional basis the Agreement between the European Community and the Kingdom of Nepal on trade in textile products.(8) The Council has decided, by its Decision of 12 July 1999(10), to apply on a provisional basis the Agreement between the European Community and the Kingdom of Cambodia on trade in textile products.(9) All the above elements make it necessary to amend the relevant portions of Annexes II, III, V, VII, VIII and IX to Regulation (EEC) No 3030/93 to take into account these modifications, which are applicable to the importation into the Community of certain textile products originating in certain third countries within the meaning of Article 19 of the above mentioned Regulation; whereas certain other amendments in order to take account of agreements, protocols or arrangements in the sense of that article are also appropriate.(10) In order to ensure that the Community complies with its international obligations the measures provided for in this Regulation should apply with effect from 1 January 2000.(11) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3030/93 is amended as follows:1. Annex II is replaced by Annex 1 to this Regulation.2. In Annex III, Article 28 is replaced by the following text:"Article 281. The export licence referred to in Articles 11 and 19 and the certificate of origin may include additional copies duly indicated as such. They shall be made out in English, French or Spanish.2. If the documents referred to above are completed by hand, entries must be in ink and in block letters.3. The export licences or equivalent documents and certificates of origin shall measure 210 Ã  297 mm(11). The paper shall be white writing paper, sized, not containing mechanical pulp(12) and weighing not less than 25 g/m. Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye(13).4. Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Regulation.5. Each export licence or equivalent document and the certificate of origin shall bear a standardised serial number, whether or not printed, by which it can be identified(14).6. This number shall be composed of the following elements(15):- two letters identifying the exporting country as follows:- Argentina= AR- Bangladesh= BD- Belarus= BY- Brazil= BR- Cambodia= KH- China= CN- Egypt= EG- Estonia= EE- Former Yugoslav Republic of Macedonia= MK(16)- Hong Kong= HK- India= IN- Indonesia= ID- Kazakhstan= KZ- Kyrgyzstan= KG- Laos= LA- Latvia= LV- Lithuania= LT- Macao= MO- Malaysia= MY- Moldova= MD- Mongolia= MN- Nepal= NP- Pakistan= PK- Peru= PE- Philippines= PH- Russian Federation= RU- Singapore= SG- South Korea= KR- Sri Lanka= LK- Taiwan= TW- Tajikistan= TJ- Thailand= TH- Turkmenistan= TM- Ukraine= UA- United Arab Emirates= AE- Uzbekistan= UZ- Vietnam= VN- two letters identifying the intended Member State of destination as follows:- AT= Austria- BL= Benelux- DE= Federal Republic of Germany- DK= Denmark- EL= Greece- ES= Spain- FI= Finland- FR= France- GB= United Kingdom- IE= Ireland- IT= Italy- PT= Portugal- SE= Sweden- a one-digit number identifying the quota year or the year under which exports were recorded, in the case of products listed in Table A of this Annex, corresponding to the last figure in the year in question, e.g. '0' for 2000, etc. In the case of products originating in the People's Republic of China listed in Appendix C to Annex V this number should be '6' for the year 2000,- a two-digit number identifying the issuing office in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination."3. Table A to Annex III is replaced by Annex 2 to this Regulation.4. Annex V is replaced by Annex 3 to this Regulation.5. Annex VII is replaced by Annex 4 to this Regulation.6. Annex VIII is replaced by Annex 5 to this Regulation.7. Annex IX is replaced by Annex 6 to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 134, 28.5.1999, p. 1.(3) OJ L 343, 31.12.1999, p. 1.(4) OJ L 336, 29.12.1999, p. 26.(5) OJ L 337, 30.12.1999, p. 43.(6) OJ L 345, 31.12.1999, p. 1.(7) OJ L 344, 31.12.1999, p. 1.(8) OJ L 2, 5.1.2000, p. 68.(9) OJ L 32, 7.2.2000, p. 1.(10) OJ L 215, 13.8.1999, p. 1.(11) This is not obligatory for Thailand.(12) This is not obligatory for Hong Kong.(13) This is not obligatory for Hong Kong and Egypt.(14) In the case of Hong Kong, this is obligatory only for the export licence.(15) In the case of Peru and Egypt, this provision will enter into force at a later date.(16) Provisional code which does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject at the United Nations.ANNEX I"ANNEX IIEXPORTING COUNTRIES REFERRED TO IN ARTICLE 1ArgentinaBangladeshBelarusBrazilCambodiaChinaEgyptEstoniaFormer Yugoslav Republic of MacedoniaHong KongIndiaIndonesiaKazakhstanKyrgyzstanLaosLatviaLithuaniaMacaoMalaysiaMoldovaMongoliaNepalPakistanPeruPhilippinesRussian FederationSingaporeSouth KoreaSri LankaTaiwanTajikistanThailandTurkmenistanUkraineUnited Arab EmiratesUzbekistanVietnam"ANNEX II"ANNEX IIITABLE ACountries and categories subject to the system of double-checking surveillance(The complete description of the categories is shown in Annex I)>TABLE>"ANNEX III"ANNEX VCOMMUNITY QUANTITATIVE LIMITSapplicable for the years 2000 to 2001(The complete description of the goods is shown in Annex I)>TABLE>Appendix A to Annex V>TABLE>Appendix B to Annex V>TABLE>Appendix C to Annex VCOMMUNITY QUANTITATIVE LIMITS(The complete description of the goods is shown in Annex IB)>TABLE>"ANNEX IV"ANNEX VIIREFERRED TO IN ARTICLE 5Outward processing trafficArticle 1Reimports into the Community of textile products listed in column 2 of the table attached to this Annex, effected in accordance with the Regulations on economic outward processing in force in the Community, shall not be subject to the quantitative limits referred to in Article 2 of the Regulation where they are subject to specific quantitative limits given in column 4 of the table and have been reimported after processing in the corresponding third country listed in column 1 for each of the quantitative limits specified.Article 2Reimports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 17 of the Regulation, provided that the products concerned are subject to the quantitative limits laid down in Article 2 of this Regulation.Article 31. Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 17 of the Regulation.2. However, automatic transfers in accordance with paragraph 1 may be carried out within the following limits:- transfer between categories for up to 20 % of the quantitative limit established for the category to which the transfer is made,- carry-over of a specific quantitative limit from one year to another for up to 10,5 % of the quantitative limit established for the actual year of utilisation,- advance use of a specific quantitative limit for up to 7,5 % of the quantitative limit established for the actual year of utilisation.3. Where there is a need for additional imports the specific quantitative limits may be adjusted in accordance with the procedure laid down in Article 17 of the Regulation.4. The Commission shall inform the third country or countries concerned of any measures taken pursuant to the preceding paragraphs.Article 41. For the purpose of applying Article 1, the competent authorities of the Member States, before issuing prior authorisations in accordance with the relevant Community Regulations on economic outward processing, shall notify the Commission of the amounts of the requests for authorisations which they have received. The Commission shall notify its confirmation that the requested amount(s) are available for reimportation within the respective Community limits in accordance with the relevant Community Regulations on economic outward processing.2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case:(a) the third country in which the goods are to be processed;(b) the category of textiles products concerned;(c) the amount to be reimported;(d) the Member State in which the reimported products are to be put into free circulation;(e) an indication as to whether the requests relate to:(i) a past beneficiary applying for the quantities set aside under Article 3(4) or in accordance with the fifth subparagraph of Article 3(5) of Council Regulation (EC) No 3036/94(1), or to(ii) an applicant under the third subparagraph of Article 3(4) or under Article 3(5) of that Regulation.3. Normally the notifications referred to in the previous paraghraphs of this Article shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.4. As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified for each category of products and each third country concerned. Notifications presented by Member States for which no confirmation can be given because the amounts requested are no longer available within the Community quantitative limits, will be stored by the Commission in the chronological order in which they have been received and confirmed in the same order as soon as further amounts become available through the application of flexibilities foreseen in Article 3.5. The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import authorisation. Such unused quantities shall automatically be recredited to the quantities within the Community quantitative limits not set aside pursuant to the first subparagraph of Article 3(4) or to the fifth subparagraph of Article 3(5) of Council Regulation (EC) No 3036/94.The quantities for which a renunciation has been made pursuant to the third sub-paragraph of Article 3(4) of Council Regulation (EC) No 3036/94, shall automatically be added to the quantities within the Community quota that are not set aside pursuant to the first sub-paragraph of Article 3(4) or to the fifth sub-paragraph of Article 3(5) of the said Regulation.All such quantities as outlined in the preceding subparagraphs shall be notified to the Commission in accordance with paragraph 3 above.Article 5The certificate of origin shall be issued by the competent governmental authorities in the supplier country concerned, in accordance with the Community legislation in force and the provisions of Annex III for all products covered by this Annex.Article 6The competent authorities of the Member States shall supply the Commission with the names and addresses of the authorities competent to issue the prior authorisations referred to in Article 4 together with specimens of the stamp impressions used by them.TABLECommunity quantitative limits for goods reimported under OPTapplicable for the years 2000 to 2001(The complete description of the goods is shown in Annex I)>TABLE>(1) OJ L 322, 15.2.1994, p. 1."ANNEX V"ANNEX VIIIREFERRED TO IN ARTICLE 7Flexibility provisionsThe attached table indicates for each of the supplier countries listed in column 1 the maximum amounts which, after advance notification to the Commission, it may transfer between the corresponding quantitative limits indicated in Annex V in accordance with the following provisions:- advance utilisation of the quantitative limit for the particular category established for the following quota year shall be authorised up to the percentage of the quantitative limit for the current year indicated in column 2; the amounts in question shall be deducted from the corresponding quantitative limits for the following year,- carry-over of amounts not utilised in a given year to the corresponding quantitative limit for the following year shall be authorised up to the percentage of the quantitative limit for the year of actual utilisation indicated in column 3,- transfers from categories 1 to categories 2 and 3 shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 4,- transfers between categories 2 and 3 shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 5,- transfers between categories 4, 5, 6, 7 and 8 shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 6,- transfers into any of the categories in Groups II or III (and where applicable Group IV) from any of the categories in Groups I, II or III shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 7.The cumulative application of the flexibility provisions referred to above shall not result in an increase in any Community quantitative limit for a given year above the percentage indicated in column 8.The table of equivalence applicable to the abovementioned transfers is given in Annex I.Additional conditions, possibilities for transfers and notes are given in column 9 of the table.>TABLE>Flexibility provisions for quantitative restrictions referred to in Appendix C to Annex V>TABLE>Appendix to Annex VIIIFlexibility provisions Hong Kong>TABLE>>TABLE>"ANNEX VI"ANNEX IXREFERRED TO IN ARTICLE 10Safeguard clauses; basket exit thresholds>TABLE>>TABLE>>TABLE>"